Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on September 28, 2021, the following has occurred: claim(s) 1, 3, 7, and 11 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receiving an activation prompt requesting logical access to behavioral insights of a subject, wherein the activation prompt is received through a behavioral insight virtual assistant accessible through a portable device, and wherein the behavioral insights are related to a combination of at least two or more psychometric profiles, interests, aspirations, talents, skills, performance data, or feedback data; receiving a communication destination configured to deliver on-demand behavioral insights; receiving an identifier of the subject; receiving a purpose for accessing behavioral insights of the subject; accessing a subject profile through at least one database, wherein the subject profile comprises at least the identifier and behavioral insights of the subject; generating on-demand behavioral insights, wherein on­ demand behavioral insights are based on predefined threshold parameters comparing the purpose to the subject profile; and communicating on-demand behavioral insights to the communication destination. Claims 2, 4-6, and 8 recite further information concerning behavioral insights, purpose, on­ demand behavioral insights, and subject. Claim 3 recites further generic computer components recited at a high level of generality and it is not recited how the virtual assistant utilizes the machine learning. Claim 7 further recites an organization of the information that can be weighted, but is described at a high-level of generality. Claim 9 recites 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting "a behavioral insight virtual assistant" perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “portable device” and "a behavioral insight virtual assistant" language, the "generating" function in the context of this claim encompasses a user determining results based on comparing information predefined thresholds. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea
This judicial exception is not integrated into a practical application because the “portable device” and "behavioral insight virtual assistant" is recited at a high-level of generality (i.e., "Behavioral Insight Virtual Assistant (BIVA): as used herein refers to the provider of on- demand behavioral insight (ODBI). In some embodiments, a BIVA may integrate with pre-existing virtual assistant Al services, such as Amazon's Alexa, Apple's Siri, Microsoft's Cortana, or Google's Google Assistant." in Paragraph [0017]). Claim 1 also recites the “portable device” and "a behavioral insight virtual assistant" language, each of the "receiving" and "communicating" functions in the context of this claim encompasses a user collecting information from sources. Similarly, but for the "a behavioral insight virtual assistant" language, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general­ purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 11-20 recite similar steps to those outlined above. Each of these steps, under their broadest reasonable interpretation, cover methods of organizing human activity and also recite abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (U.S. Patent Pre-Grant Publication No. 2020/0244605) in view of Walling et al. (U.S. Patent Pre-Grant Publication No. 2010/0212675).
As per independent claim 1, Nagaraja discloses a computer-implemented method for providing on-demand behavioral insights, wherein on-demand behavioral insights are provided through a behavioral insight virtual assistant, the computer-implemented method comprising: receiving an activation prompt requesting logical access to behavioral insights of a subject, 
While Nagaraja teaches the method as described above, Nagaraja may not explicitly teach receiving a purpose for accessing behavioral insights of the subject.
Walling teaches a method for receiving a purpose for accessing behavioral insights of the subject (See Paragraph [0097]: The purpose of the collection procedure and expected ideal outcome can be set to identify criteria going forward with the patient, which the Examiner is interpreting the purpose of the collection procedure to encompass a purpose for accessing behavioral insights of the subject as printed material can be given to the patient to clarify the reasoning for the collection procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nagaraja to include receiving a purpose for accessing behavioral insights of the subject as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 
As per claim 2, Nagaraja/Walling discloses the method of claim 1 as described above. Nagaraja further teaches wherein behavioral insights of the subject comprise a plurality of behavioral insight types, wherein the predefined threshold parameters comprise at least one requested behavioral insight type from the plurality of behavioral insight types (See Paragraph [0073]: A rule in the default ruleset can specify to generate workflow for following up with user in a particular category, other than the requested service type and with a scoring exceeding a pre-configured threshold, in addition to generating the workflow responding to the requested service, which the Examiner is interpreting service type to encompass behavioral insight type and the pre- configured threshold to encompass the predefined threshold parameters.).
As per claim 3, Nagaraja/Walling discloses the method of claim 1 as described above. Nagaraja further teaches wherein the behavioral insight virtual assistant utilizes machine learning to recognize one or more external cues and respond to the one or more external cues by autonomously providing at least one on-demand virtual insight or at least one notification based on one or more behavioral insights (See Paragraphs [0097] and [0137]: A profile is referred to as a collection of information, observed, or derived about a user, the profile may include a machine learning and/or AI model that classifies intents, goals, moods of the user, determines the real meaning/semantic meaning of the user’s input communication or user’s communication, and notifications and messages can be utilized to be used in the chatbot system when selected before the communication between the chatbot and subject, which the Examiner is interpreting to encompass the claimed portion.).
While Nagaraja discloses the method as described above, Nagaraja may not explicitly teach wherein the purpose comprises conducting a meeting and the subject comprises an attendee of the meeting.
Walling teaches a method wherein the purpose comprises conducting a meeting and the subject comprises an attendee of the meeting (See Paragraph [0096]: An alert can be given to a user that notifies the patient of an appointment in the future for measurement.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nagaraja to include the purpose comprises conducting a meeting and the subject comprises an attendee of the meeting as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nagaraja with Walling with the motivation of improving patient experience (See Background of Walling in Paragraph [0007]).
As per claim 4, Nagaraja/Walling discloses the method of claims 1 and 3 as described above. Nagaraja may not explicitly teach wherein on-demand behavioral insights relate to information on how to effectively conduct the meeting for the subject.
Walling teaches a method wherein on-demand behavioral insights relate to information on how to effectively conduct the meeting for the subject (See Paragraph [0097]: The patient is given guidance on the collection procedure and the criteria to meet to accomplish the collection procedure and setting a goal for the collection procedure, which the Examiner is interpreting to encompass the claimed portion because the goal can be adjusted for a patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nagaraja to include on-demand behavioral insights relate to information on how to effectively conduct the meeting for the subject as taught by Walling. One of ordinary 
As per claim 5, Nagaraja/Walling discloses the method of claim 1 as described above. Nagaraja further teaches wherein the subject comprises a plurality of individuals (See Paragraph [0128]: Communication in relation to interactions with a plurality of users can be observed.).
As per claim 6, Nagaraja/Walling discloses the method of claims 1 and 5 as described above. Nagaraja further teaches wherein behavioral insights of the subject comprise an aggregation of behavioral insights of the plurality of individuals (See Paragraph [0100]: Services provided to multiple users can be aggregated into one domain, which the Examiner is interpreting the aggregation of services to encompass an aggregation of behavioral insights of the plurality of individuals as the behavioral insights can be addressed by the services taught in Nagaraja).
As per claim 7, Nagaraja/Walling discloses the method of claims 1 and 5 as described above. Nagaraja further teaches wherein behavioral insights of the subject comprise a summary of behavioral insights of the plurality of individuals (See Paragraph [0069]: The classify and summary sub- module processes the user input using the user profile information stored at profile store.), wherein the behavioral insights of each individual are weighted, wherein the summary is used to provide behavioral insights for the plurality of individuals (See Paragraph [0091]: The domain knowledge that generates the design of diagnostic questionnaire as well as the pre-configuration of scores and their respective weights from association with various questions in the diagnostic questionnaire that is utilized with the chatbot, which the Examiner is interpreting 
As per claim 8, Nagaraja/Walling discloses the method of claim 1 as described above. Nagaraja may not explicitly teach wherein on-demand behavioral insights are provided based on predefined format requirements.
Walling teaches a method wherein on-demand behavioral insights are provided based on predefined format requirements (See Paragraph [0145]: The structured collection procedure can be displayed for editing in tabular format or in sequential manner listing one parameter at a time, which the Examiner is interpreting the format to encompass predefined format requirements.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Nagaraja to include on on-demand behavioral insights are provided based on predefined format requirements as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nagaraja with Walling with the motivation of improving patient experience (See Background of Walling in Paragraph [0007]).
As per claim 9, Nagaraja/Walling discloses the method of claims 1 and 8 as described above. Nagaraja further teaches further comprising: receiving a requestor profile comprising behavioral insights of a requestor of the activation prompt, wherein predefined format requirements are based at least in part on behavioral insights associated with the requestor (See Paragraph [0030]: A service platform receives a request for a service in user input to provide the requested service to the user by identifying and associating a workflow with the request and utilizing artificial intelligence models to update the profile, which the Examiner is interpreting receives a request for a service in user input to provide the requested service to the user to 
As per claim 10, Nagaraja/Walling discloses the method of claims 1 and 8 as described above. Nagaraja further teaches further comprising: assigning a weighted value to behavioral insights of the subject, wherein predefined threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value (See Paragraph [0090]: The score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status, so the overall scoring is computed based on both the score and its respective weight, which the Examiner is interpreting score are weighted based on factors such as age, geo­ locations, other known medical conditions, and financial status to encompass assigning a weighted value to behavioral insights of the subject, wherein predefined threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value.).
As per independent claim 11, Nagaraja discloses a system for providing on-demand behavioral insights, the system comprising: a behavioral insight virtual assistant configured to receive on-demand behavioral insight requests and to provide on-demand behavioral insights (See Paragraph [0030]: A service platform receives a request for a service in user input to provide the requested service to the user by identifying and associating a workflow with the request and utilizing artificial intelligence models to update the profile.), wherein the behavioral insight virtual assistant is accessible through a portable device (See Paragraph [0052]: Client devices can be any type of computing device such as a mobile terminal, fixed terminal, or portable terminal, which the Examiner is interpreting to encompass the claimed portion.); a 
While Nagaraja teaches the system as described above, Nagaraja may not explicitly teach receive a purpose for accessing behavioral insights of the subject.
Walling teaches a system to receive a purpose for accessing behavioral insights of the subject (See Paragraph [0097]: The purpose of the collection procedure and expected ideal outcome can be set to identify criteria going forward with the patient, which the Examiner is interpreting the purpose of the collection procedure to encompass a purpose for accessing behavioral insights of the subject as printed material can be given to the patient to clarify the reasoning for the collection procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nagaraja to include receive a purpose for accessing behavioral insights of the subject as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nagaraja with Walling with the motivation of improving patient experience (See Background of Walling in Paragraph [0007]).
As per claim 12, Nagaraja/Walling discloses the system of claim 11 as described above. Nagaraja further teaches wherein requesting logical access to behavioral insights is received as audio (See Paragraph [0035]: Switchboard identifies the user sending the incoming communication (audio) using an identifier, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Nagaraja/Walling discloses the system of claim 11 as described above. Nagaraja further teaches wherein the behavioral insight virtual assistant comprises the communication destination (See Paragraph [0030]: The artificial intelligence models are created, trained, updated, and retrained using the communication between the user and/or other users, in relation to the delivering services of the same service type, which the Examiner is interpreting to encompass the claimed portion as the AI models can be utilized in communication process.).
As per claim 14, Nagaraja/Walling discloses the system of claim 11 as described above. Nagaraja may not explicitly teach wherein on-demand behavioral insights are provided based on predefined format requirements.
Walling teaches a system wherein on-demand behavioral insights are provided based on predefined format requirements (See Paragraph [0145]: The structured collection procedure can be displayed for editing in tabular format or in sequential manner listing one parameter at a time, which the Examiner is interpreting the format to encompass predefined format requirements.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Nagaraja to include on-demand behavioral insights are provided based on predefined format requirements as taught by Walling. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nagaraja with Walling with the motivation of improving patient experience (See Background of Walling in Paragraph [0007]).
As per claim 15, Nagaraja/Walling discloses the system of claims 11 and 14 as described above. Nagaraja further teaches wherein the executable software instructs the behavioral insight server to: receive a requestor profile comprising behavioral insights of a requestor of the activation prompt, wherein predefined format requirements are based at least in part on behavioral insights associated with the requestor (See Paragraph [0030]: A service platform receives a request for a service in user input to provide the requested service to the user by identifying and associating a workflow with the request and utilizing artificial intelligence models to update the profile, which the Examiner is interpreting receives a request for a service in user input to provide the requested service to the user to encompass receiving a requestor profile comprising behavioral insights of a requestor of the activation prompt and the utilization 
As per claim 16, Nagaraja/Walling discloses the system of claims 11 and 14 as described above. Nagaraja further teaches wherein the executable software instructs the behavioral insight server to: assign a weighted value to behavioral insights of the subject, wherein predefined threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value (See Paragraph [0090]: The score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status, so the overall scoring is computed based on both the score and its respective weight, which the Examiner is interpreting score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status to encompass assigning a weighted value to behavioral insights of the subject, wherein predefined threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value.).
As per claim 17, Nagaraja/Walling discloses the system of claims 11 and 14-15 as described above. Nagaraja further teaches wherein the executable software is configured to logically interface with a behavioral insight virtual assistant (See Paragraph [0032]: A chatbot can be utilized that is equipped with the correspondent knowledge for the current parameters, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 18, Nagaraja/Walling discloses the system of claim 11 as described above. Nagaraja further teaches wherein the on-demand behavioral insights are delivered as audio (See Paragraph [0064]: A second response set can be transmitted via an audio link.).
As per claim 19, Nagaraja/Walling discloses the system of claims 11 and 18 as described above. Nagaraja further teaches wherein external hardware is accessible to the behavioral insight 
As per claim 20, Nagaraja /Walling discloses the system of claims 11 and 18-19 as described above. Nagaraja further teaches wherein on-demand behavioral insights direct behavioral insight virtual assistant external hardware interaction (See Paragraph [0058]: Each of platform, message execution module, conversation management module, rule engine, set of one or more third party services, and any components or sub-modules can be embodied as hardware, software, firmware or a combination thereof, which the Examiner is interpreting the utilization of hardware with the AI models to encompass the claimed portion.).

Response to Arguments
In the Remarks filed on September 28, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the current claims integrate an abstract mental process (aggregating and disseminating behavioral insights) into a practical application using a virtual assistant. This integration is sufficient to amount to significantly more than any underlying mental process or methods of organizing human activities. Although the computer-implemented method describes generic elements of a computer, the computer is "integral to the claimed invention [and facilitates] the process in a way that a person making calculations or computations could not [on their own]." Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada, 687 F.3d 1266, 1278 (Fed. Cir. 2012). Similar to the claims in En.fish, these claims as amended "focus... on an improvement to computer functionality ... [and] are directed to a specific improvement to the way computers operate." En.fish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016); (2) amended Claim 3 of the current Application discloses a behavioral insight virtual assistant that utilizes machine learning to recognize one or more external cues and respond to the one or more external cues by autonomously providing at least one on-demand behavioral insight or at least one notification based on one or more behavioral insights. Through machine learning, computer algorithms improve automatically over time through experience and data accumulation and usage. Thus, by taking advantage of machine learning capabilities, the disclosure of the current Application enables a computer to recognize various external cues and respond to them with on-demand behavioral insights or by using on-demand behavioral insights 
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner asserts that the amended claims do not integrate an abstract mental process into a practical application. The abstract idea as recited is not integrated into a practical application as the behavioral insight virtual assistant and machine learning is recited at a high-level of generality and the amended claims do not disclose how the machine learning is utilized by the behavior insight virtual assistant. This integration is not sufficient to amount to significantly more than any underlying mental process or methods of organizing human activities. The Examiner disagrees with the argument that the generic elements of the computer are integral to the claimed invention as the BIVA and the machine learning is not integral to the use of a computer. The Examiner further disagrees that claims as amended "focus... on an improvement to computer functionality ... [and] are directed to a specific improvement to the way computers operate." as the abstract idea is not sufficiently integrated into a practical application and the Examiner disagrees that the improvement to the computer functionality is not persuasive. The 35 U.S.C. 101 rejection(s) still stand. 
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that the amended Claim 3’s disclosure of machine learning is recited at a high-level of generality and does not describe how the BIVA utilizes the machine learning. The Examiner disagrees with the argument that this disclosure is a technical improvement in the way computers function as machine learning as recited does not integrate the practical application or distinguish that the use of machine learning in the recited claim is specific and unique for this practical application as machine learning is known in this technical environment. The Examiner agrees 
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner disagrees that the claims as amended "focus on a specific asserted improvement" in using a virtual assistant in meeting scheduling, preparation, and administration as the abstract idea is not fully integrated into a practical application. The argument that the Applicant has made with utilizing McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016). See also Diamond v. Diehr, 450 U.S. 175, 101 S. Ct. 1048 (1981) is not similar reasoning to the Applicant’s amended claims as the amended claims do not integrate the abstract idea into a practical application to possess meaningful and sufficient limitations and the utilization of generic computer components and machine learning are recited at a high-level of generality. The 35 U.S.C. 101 rejection(s) still stand. 
In response to argument (4), the Examiner disagrees with the Applicant. The Examiner asserts that the combination of Nagaraja and Walling is obvious as both of the prior arts are in reference to software that can be utilized in similar environments and encompasses the currently amended and recited claims as the Applicant’s claims are in reference to software that can be utilized on a portable device to aid a user in quantifying a person’s health information. Examiner disagrees with the Applicant as the Examiner is considering the claimed invention as a whole and that the combination of Nagaraja and Walling would be obvious to one of ordinary skill in the art as Nagaraja and Walling can be combined in a similar environment and that the combination would be obvious to one of ordinary skill in the art to combine an AI-assisted 
In response to argument (5), the Examiner disagrees with the Applicant. The Examiner asserts that Nagaraja does disclose a computer-implemented method for providing on-demand behavioral insights, wherein on-demand behavioral insights are provided through a behavioral insight virtual assistant, the computer­ implemented method comprising: receiving an activation prompt requesting logical access to behavioral insights of a subject, wherein the activation prompt is received through a behavioral insight virtual assistant. The Examiner asserts that Paragraph [0033] does teach requesting logical access to behavioral insights of a subject as the Examiner disagrees with the Applicant’s assertion that “behavioral insights of a subject” are more intricate and cannot be encompassed by clinical care service, dietary care services, dental care services, mental health services, support group services, and therapy services, the Examiner argues that behavioral insights can be acquired from most of the services of Nagaraja as the services encompass many situations for acquiring behavior responses. The Examiner further disagrees with the Applicant that the amended independent Claim 1 of the current Application discloses behavioral insights that are related to a combination of at least two or more psychometric profiles, interests, aspirations, talents, skills, performance data, or feedback data that would overcome Nagaraja. The Examiner points to Paragraph [0097] that teaches a profile is referred to as a collection of information, observed, or derived about a user, the profile may 
In response to argument (6), the Examiner disagrees with the Applicant. The Examiner asserts that Nagaraja discloses a system for providing on-demand behavioral insights, the system comprising ...an executable software, wherein the executable software instructs the behavior insights server to...receive a requestor profile through at least one database...". The Examiner disagrees with the Applicant in reference to Nagaraja possessing no discussion, teaching, or suggestion of receiving a requestor profile through at least one database as in Paragraph [0030] the Artificial Intelligence models are used to provide assistance to updating a profile of the user, determining from the user input elements that trigger changes in the workflow as well as 
In response to argument (7), the Examiner disagrees with the Applicant in reference to claim 2. The Examiner asserts that Nagaraja in view of Walling teaches "wherein behavioral insights of the subject comprise a plurality of behavioral insight types, wherein the predefined threshold parameters comprise at least one requested behavioral insight type from the plurality of behavioral insight types." as disclosed in claim 2. The Examiner asserts that Paragraph [0033] does teach requesting logical access to behavioral insights of a subject as the Examiner disagrees with the Applicant’s assertion that “behavioral insights of a subject” are more intricate and cannot be encompassed by clinical care service, dietary care services, dental care services, mental health services, support group services, and therapy services, the Examiner argues that behavioral insights can be acquired from most of the services of Nagaraja as the services encompass many situations for acquiring behavior responses. As Nagaraja is interpreted to disclose service types equivalent to behavioral insight type the Examiner asserts that the recited claimed portion is encompassed by Nagaraja in view of Walling.  The Examiner asserts that the combination of Nagaraja in view of Walling does disclose the claimed portion as described above in argument (5). The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (8), the Examiner disagrees with the Applicant in reference to claim 3. The Examiner asserts that an appointment and a meeting are similar actions, and the Applicant’s recited claims do not differentiate meeting over an appointment, interview or consultation. The Examiner addresses the amended claim 3 with Nagaraja in Paragraphs [0097] and [0137] teaches a profile is referred to as a collection of information, observed, or derived about a user, the profile may include a machine learning and/or AI model that classifies intents, 
In response to argument (9), the Examiner disagrees with the Applicant in reference to claim 4. The Examiner asserts that Walling discloses on-demand behavioral insights that relate to information on how to effectively conduct a meeting for a subject. The Applicant does not describe a meeting or of on­ demand behavioral insights that relate to information on how to effectively conduct a meeting that differentiates over the teaching of Walling as the Applicant’s claim encompasses an ideal protocol for a person to follow. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (10), the Examiner disagrees with the Applicant in reference to claim 6. The Examiner asserts that Nagaraja in view of Walling teaches "wherein behavioral insights of the subject comprise an aggregation of behavioral insights of the plurality of individuals." The Examiner is relying on Walling based on claim 6’s dependence to independent claim 1. The Examiner interprets "the aggregation of services to encompass an aggregation of behavioral insights...as the behavioral insights can be addressed by the services taught in Nagaraja.". As Nagaraja is interpreted to disclose service types equivalent to behavioral insight type the Examiner asserts that the recited claimed portion is encompassed by Nagaraja in view of Walling.  The Examiner asserts that the combination of Nagaraja in view of Walling does disclose the claimed portion as described above in argument (5). The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (11), the Examiner disagrees with the Applicant in reference to claim 7. The Examiner asserts that Nagaraja does teach "wherein behavioral insights of the subject comprise a summary of behavioral insights of the plurality of individuals." in Paragraph [0069] of Nagaraja, disclosing that "the classify and summary sub-module processes the user input using the user profile and information stored at profile store." as disclosed in Paragraph [0105] classify and summarize sub-module, as well as AI models for creating, refining, updating, and managing rulesets in ruleset store and/or profiles in profile store can be explicitly trained, and implicitly trained as well as trained in a hybrid manner which can be used to automatically learn and perform a number of functions, comprising but not limited to determining according to a predetermined and/or learned criteria, priority, user goals, user intent, and/or user situations, the criteria can comprise user profiles, historical patterns and/or trends, which the Examiner is interpreting that if there is the capability for one user and multiple user profiles can be utilized, the teachings of Nagaraja encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (12), the Examiner disagrees with the Applicant in reference to claim 9. The Examiner asserts that Nagaraja teaches "...receiving a requestor profile comprising behavioral insights of a requestor of the activation prompt, wherein predefined format parameters are based at least in part on behavioral insights associated with the requestor.". The Examiner interprets "the aggregation of services to encompass an aggregation of behavioral insights...as the behavioral insights can be addressed by the services taught in Nagaraja. As Nagaraja is interpreted to disclose service types equivalent to behavioral insight type the Examiner asserts that the recited claimed portion is encompassed by Nagaraja in view of Walling.  The Examiner asserts that the combination of Nagaraja in view of Walling does 
In response to argument (13), the Examiner disagrees with the Applicant in reference to claim 10. The Examiner asserts that Nagaraja in view of Walling teaches "...assigning a weighted value to behavioral insights of the subject, wherein provided threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value." by using Paragraph [0090] of Nagaraja and states that "the score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status, so the overall scoring is computed based on both the score and its respective weight, which the Examiner is interpreting score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status to encompass assigning a weighted value to behavioral insights 
In response to argument (14), the Examiner disagrees with the Applicant in reference to claim 15. The Examiner asserts that Nagaraja in view of Walling teaches "wherein the executable software instructs the behavioral insight server to: receive a requestor profile comprising behavioral insights of a requestor of the activation prompt, wherein predefined format requirements are based at least in part on behavioral insights associated with the requestor." First, having executable software instruct a behavioral insight server to receive a requestor profile comprising behavioral insights of a requestor of an activation prompt, as disclosed in Claim 15 of the current Application, requires a more intricate system than what is needed to only receive a request for a service. The Examiner asserts that Paragraph [0033] does teach requesting logical access to behavioral insights of a subject as the Examiner disagrees with the Applicant’s assertion that “behavioral insights of a subject” are more intricate and cannot be encompassed by clinical care service, dietary care services, dental care services, mental health services, support group services, and therapy services, the Examiner argues that behavioral insights can be acquired from most of the services of Nagaraja as the services encompass many 
In response to argument (15), the Examiner disagrees with the Applicant in reference to claim 16. The Examiner asserts that Nagaraja in view of Walling teaches "wherein the executable software instructs the behavioral insight server to: assign a weighted value to behavioral insights of the subject, wherein predefined threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value." In support of this assertion, the Examiner references Paragraph [0090] of Nagaraja and states that "the score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status, so the overall scoring is computed based on both the score and its respective weight, which the Examiner is interpreting score are weighted based on factors such as age, geo-locations, other known medical conditions, and financial status to encompass assigning a weighted value to behavioral insights of the subject, wherein predefined threshold parameters are based on the weighted value, and wherein the format is based at least in part on the weighted value." The Examiner asserts that Nagaraja and Walling does disclose predefined threshold parameters being based on a weighed value assigned to behavioral insights of a subject, nor any discussion or teaching of a format being based at least in part on such a weighted value as the claim as recited does not differentiate over the teaching of Nagaraja as the scores can be utilized in the user profile further in the classify and summarize sub-module and the AI models for refining and managing rule sets, which the Examiner is interpreting to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (16), the Examiner disagrees with the Applicant in reference to claim 20. The Examiner asserts that Nagaraja in view of Walling teaches "wherein on-demand 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trim et al. (U.S. Patent Pre-Grant Publication No. 2020/0401934), describes an artificial intelligence-based method includes calculating, by a wearable device, a biometric index based on a plurality of biometric indicators associated with a user of the wearable device, based on the biometric index exceeding a threshold, identifying a change in a context of the user, determining whether the calculated biometric index is associated with the change in the context, Stern (U.S. Patent Pre-Grant Publication No. 2020/0342966), describes a method and system for automated medical records processing with telemedicine to reduce the complexity and risk associated with collecting virtual patient encounter information, creating a medical diagnosis, tracking the patient through the medical processes during a telemedicine session and generate the appropriate number and type medical codes for a specific type of medical practice, and Gattupalli ("Artificial Intelligence for Cognitive Behavior Assessment In Children"), describes an artificial intelligent cognitive behavior assessment system by using knowledge from both fields of computer and cognitive sciences, and aims to assist therapists in decision making.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            
/CHRISTOPHER L GILLIGAN/            Primary Examiner, Art Unit 3626